DETAILED ACTION
Applicant: ARONKYTO, Petri; ARPONEN, Eveliina; HAASLAHTI, Ville; JUVONEN, Risto; & OIKARI, Timo
Assignee: Hidex Oy 
Attorney: James C. LYDON (Reg. No.: 30,082)
Filing: AFCP 2.0 submission filed 15 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leea Susanne Somersalo (Reg. No.: 68,409) on 20 July 2022 to fix an antecedent basis issue.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for determining a background count rate in liquid scintillation counting, comprising: 
- measuring an external standard spectrum of a sample placed in direct contact with a liquid scintillation medium, wherein the external standard spectrum represents an external standard count rate as a function of energy, thus allowing accounting for both color and chemical quench; 
- determining, from the external standard spectrum, the external standard count rate within an energy window; 
- determining, from the external standard spectrum, an external standard quench parameter; 
- determining, based on the external standard count rate within the energy window and the external standard quench parameter, a background reference parameter; and 
- determining, based on the background reference parameter, the background count rate from a background reference curve.

Status of Claims
Claims 1-3 and 5-11 are currently pending before the Office, claim 1 has been amended by Examiner’s Amendment and by the Applicants to further require “accounting for both color and chemical quench” in conjunction with limitations from dependent claim 4, and claim 4 has been accordingly cancelled.  

Response to Arguments
Persuasive Arguments - §112(b) Rejection
Applicant’s arguments, see Pages 5-7, filed 15 July 2022, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to avoid the cited art.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Takashi et al. – which discloses a method for determining an external standard spectrum (Takashi et al.: Abstract;) for a liquid scintillator (Pg. 155, Experimental – Liquifluor & Toluene scintillation solution and samples) including obtaining external standard channel counts for green and blue spectrums to obtain a ratio corresponding to an external standard spectrum (Pg. 156, Procedure & Calculations).  However, Takashi et al. fails to disclose wherein the external standard spectrum represents an external standard count rate as a function of energy, thus allowing accounting for both color and chemical quench.

    PNG
    media_image1.png
    479
    451
    media_image1.png
    Greyscale

Packard – which discloses a method of determining a background count rate in liquid scintillation counting (Packard: C.18:L.12-44 background count obtained from sample with known radioactive strength), including measuring an external standard spectrum of a sample (Fig. 12 sample 24; C.9:L.56-59); determining a background reference curve (Fig. 8; C.23:L.47-63); measuring an energy spectrum of the background sample (C.13:L.25-40), and determining, from the energy spectrum, a background sample count rate within the energy window (C.19:L.49-67 – energy window adjusted for counting efficiency) while acknowledging the cumulative effects of chemical and color quenching (C.21:L.25-45).  However, Packard fails to disclose wherein the external standard spectrum represents an external standard count rate as a function of energy, thus allowing accounting for both color and chemical quench and it fails to disclose determining, from the external standard spectrum, an external standard quench parameter.

    PNG
    media_image2.png
    446
    918
    media_image2.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method of determining a background count rate in a liquid scintillation counting, including measuring an external standard spectrum of a sample placed in direct contact with a liquid scintillation medium (Fig. 2), wherein the external standard spectrum represents an external standard count rate as a function of energy, thus allowing accounting for both color and chemical quench; determining, from the external standard spectrum, the external standard count rate within an energy window; determining an external standard quench parameter; determining a background reference parameter; and determining the background count rate, in combination with the other claimed elements.  Claims 2-3 and 5-12 are allowable based on dependency.

    PNG
    media_image3.png
    450
    498
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884